TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00630-CV



                       In re Texas Department of State Health Services


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Texas Department of State Health Services filed a petition for writ of

mandamus and a motion for emergency temporary relief from the district court’s order denying

relator’s motion to rule on its plea to the jurisdiction. We granted a temporary stay pending further

order of this Court. On the record before us, we cannot conclude that relator is entitled to mandamus

relief. Consequently, we dissolve the temporary stay and deny the petition for writ of mandamus.

See Tex. R. App. P. 52.8(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: October 5, 2016